EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig Feinberg on 02/08/2022.

The application has been amended as follows: 
The specification at the paragraph beginning at page 1, line 1, has been amended to read as follows: 
This application is a continuation of U.S. application serial no. 15/684,277 filed August 23, 2017, and is based upon and claims the benefit of priority from Japanese Patent Application No. 2017-055536, filed on March 22, 2017; the entire contents of each of which are incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838. The examiner can normally be reached M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664